     Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MICHAEL STEINWAY,                                     )
                                                      )
        Plaintiff,                                    )      Case No.
                                                      )
v.                                                    )
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
        Defendant.                                    )

                       COMPLAINT FOR MEDICAL MALPRACTICE

        COMES NOW Plaintiff Michael Steinway, by and through his undersigned counsel, and

for his Complaint against Defendant, United States of America, alleges as follows:

        1.      This is a claim under the Federal Tort Claims Act (“FTCA”) pursuant to 28

U.S.C. §1346(b) and 28 U.S.C. §2671 et. seq. for personal injuries sustained by Plaintiff

Michael Steinway.

        2.      Plaintiff Michael Steinway is now and was at all times herein mentioned a citizen

of the United States and resident of Madison County, State of Illinois.

        3.      At all relevant times, Plaintiff Steinway received medical care and treatment at

John Cochran Veterans’ Affairs Medical Center (“VAMC”) located at 915 N. Grand Blvd., in

the County of the City of St. Louis, State of Missouri, 63106, which is within the judicial district

of the Eastern District of Missouri.

                                             Jurisdiction

        4.      Pursuant to the FTCA, Defendant has waived sovereign immunity, and this Court

has exclusive jurisdiction, over civil actions against the United States for money damages for

personal injury caused by negligent or wrongful acts or omissions of any employee of the



                                                 1
     Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 2 of 7 PageID #: 2




government while acting within the scope of his employment under circumstances where the

United States, if a private person, would be liable to the claimant in accordance with the laws of

the place where the act or omission occurred. 28 U.S.C. §1346(b).

          5.     Jurisdiction of this Court is proper pursuant to 28 U.S.C. §1346(b)(1) and 28

U.S.C. §2671 et seq. Employees working at the VAMC were acting within the scope of their

employment with the United States of America, by and through the Department of Veterans’

Affairs, when they negligently treated or failed to treat Plaintiff Steinway, causing him personal

injuries and damages, as more fully set forth below.

          6.     The negligence occurred in the State of Missouri and Missouri law applies to this

action. Missouri Revised Statute § 538.210, creates a statutory cause of action against health

care providers for personal injuries sustained under circumstances such as those set forth herein.

          7.     On April 17, 2020, Plaintiff presented an administrative Federal Tort Claim

(“Administrative Claim”) with the Department of Veterans’ Affairs regarding Plaintiff’s

personal injury, which was within two years after the claim occurred pursuant to 28 U.S.C.

§2401(b). A copy of Plaintiff’s Administrative Claim is attached hereto as “Exhibit 1” and

incorporated herein by reference.1

          8.     The Department of Veterans Affairs denied Plaintiff’s Administrative Claim in its

letter dated November 24, 2020, and as such, Plaintiff has exhausted his administrative

remedies. A copy of the Denial Letter is attached hereto as Exhibit 2.




1
    Plaintiff also submitted a flash drive containing relevant medical records and bills with his

claim form.


                                                    2
  Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 3 of 7 PageID #: 3




       9.      Plaintiff Steinway timely files this suit within six months of the VA’s final denial

of Plaintiff’s Administrative Claim, and has satisfied all conditions precedent to filing this

lawsuit pursuant to 28 U.S.C. §2675(a).

                                                Venue

       10.     Venue is proper in the United States District Court, Eastern District of Missouri,

pursuant to 28 U.S.C. §1402(b) in that the wrongful acts and omissions giving rise to this action

occurred at the John Cochran Veterans’ Affairs Medical Center, located at 915 N. Grand Blvd.,

in the county of the City of St. Louis, State of Missouri, 63106, which is within the judicial

district of the Eastern District of Missouri.

                                       General Allegations

       11.     The VAMC operated as a provider of medical treatment, representing and holding

itself out to the public, and in particular, to Plaintiff Steinway, as a health care provider that was

able to render services and treatment to patients such as Plaintiff Steinway.

       12.     At all relevant times, Defendant acted through its agents, servants, and

employees, including but not limited to Ammar Nasir, M.D., Andrew Park, M.D., Emily

Bahram-Ahi, M.D., and Rose Adex, R.N., B.S.N., along with other members of the discharge

team employed by Defendant (hereinafter, the “Discharge Team.”)

       13.     At all relevant times throughout the course of Plaintiff’s treatment by the

Discharge Team, the Discharge Team was acting within the scope of their employment with

Defendant.

       14.     On May 8, 2018, Plaintiff suffered from unstable angina and was admitted into

the VAMC as a patient of Defendant, where he was scheduled for a cardiac catheter procedure

for the following day.



                                                  3
  Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 4 of 7 PageID #: 4




         15.   On May 9, 2018, while a patient of Defendant at the VAMC, Plaintiff underwent

cardiac catheterization and coronary angiography while under sedation, anesthesia, and other

medications.

         16.   On May 9, 2018, within just hours of his procedure, Defendant, by and through

the Discharge Team, discharged Plaintiff from the VAMC, by himself, while he was still

impaired from the sedation, anesthesia, and other medications supplied by Defendant.

         17.   At the time of Plaintiff’s discharge from VAMC, he was still under the influence

of sedation, anesthesia, and other medications, such that it was not reasonably safe for him to

drive.

         18.   Prior to discharging Plaintiff, Defendant, by and through the Discharge Team,

failed to inform, require, and verify that Plaintiff made safe arrangements for traveling home.

         19.   Prior to discharging Plaintiff, Defendant, by and through the Discharge Team,

failed to implement proper discharge protocol and ensure that Defendant met the criteria to be

safely discharged.

         20.   Upon information and belief, Defendant, by and through the Discharge Team,

informed Plaintiff that it would be safe for him to leave the VAMC alone on his motorcycle.

         21.   On May 9, 2018, just hours after his procedure under sedation and anesthesia, and

immediately after being discharged from the VAMC, Plaintiff left the VAMC alone on his

motorcycle and attempted to drive home.

         22.   On May 9, 2018, on his way home from the VAMC, Plaintiff was traveling

northbound on Riverview Dr. on his motorcycle when he passed out due to the effects of the

sedation, anesthesia, and/or other medications, which caused him to run off the roadway and

crash the motorcycle, resulting in serious, permanent injuries.



                                                4
  Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 5 of 7 PageID #: 5




        23.   During the course of Plaintiff’s medical care by Defendant at the VAMC,

Defendant had the duty to use that degree of skill and learning that is ordinarily used by skillful,

careful and prudent members of the medical profession in Missouri under similar circumstances.

        24.   During the medical treatment referenced herein, Defendant, by and through its

employees, including but not limited to the Discharge Team, breached their duty to Plaintiff and

failed to use the degree of skill, learning, and care ordinarily used under the same or similar

circumstances by members of their profession in one or more of the following ways, in that

they:

              a) Failed to implement or follow protocol for safely discharging patients,

                  including Plaintiff, who have undergone sedation or anesthesia;

              b) Failed to take proper safety precautions before discharging Plaintiff;

              c) Failed to require and verify that Plaintiff made arrangements for safe

                  transportation home following discharge;

              d) Failed to inform Plaintiff of discharge safety precautions;

              e) Failed to inform Plaintiff that he needed to make arrangements for safe

                  transportation home;

              f) Failed to warn Plaintiff of the risks of driving his motorcycle while still under

                  the influence of sedation, anesthesia, and other medications;

              g) Discharged Plaintiff home before he met discharge criteria;

              h) Discharged Plaintiff on his own, rather than accompanied with another

                  person;

              i) Discharged Plaintiff too quickly following his procedures;




                                                 5
  Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 6 of 7 PageID #: 6




               j) Allowed Plaintiff to leave the hospital on his motorcycle within hours of

                   undergoing a procedure under sedation, anesthesia, and other medications;

                   and

               k) Such other and further acts and omissions as the evidence and discovery will

                   reveal.

       25.     As a direct and proximate result of one or more of the foregoing acts negligence

on the part of Defendant, by and through its agents, servants, and employees while acting in the

course and scope of their employment, Plaintiff was involved in a serious, single motorcycle

incident due to his impairment from the sedation, anesthesia, and other medications, and

suffered permanent injury and disability, including but not limited to a traumatic brain injury,

cervical spine fracture, internal bleeding, nerve damage, respiratory failure, infections, and

multiple fractures to the neck, nose, tibia, fibula, foot, hands, wrists, thumb and fingers; he was

put into a medically induced coma for five days, and was required to undergo multiple

orthopedic, vascular, and plastic surgeries, in addition to rehabilitative, occupational, and

physical therapy, along with other treatment for his injuries.

       26.     As a direct and proximate result of Defendant’s negligence, by and through its

agents, servants, and employees while acting in the course and scope of their employment,

Plaintiff was injured and suffered damages. Plaintiff was required to undergo medical treatment

and has incurred medical bills for said treatment, and will incur additional medical expenses for

treatment in the future. Plaintiff has lost wages, earnings, income and the capacity to earn

income, and he will continue to lose wages, earnings, and income and a loss of earnings

capacity in the future.




                                                 6
   Case: 4:21-cv-00592-RWS Doc. #: 1 Filed: 05/21/21 Page: 7 of 7 PageID #: 7




       27.     As a direct and proximate result of Defendant’s negligence, by and through its

agents, servants, and employees while acting in the course and scope of their employment,

Plaintiff has suffered severe pain and discomfort and will continue to suffer pain and discomfort

in the future; his ability to work, labor and enjoy the ordinary pursuits of life has been

permanently impaired and diminished and will be diminished in the future; he has suffered

mental and emotional anguish, and will continue to suffer the same in the future.

       WHEREFORE, Plaintiff Michael Steinway prays for judgment against Defendant United

States of America for all of Plaintiff’s aforesaid damages in the amount of three million five

hundred thousand dollars ($3,500,000.00), together with costs herein expended, and such further

relief as the Court deems just and proper.

                                                      Respectfully submitted,

                                                      BURGER LAW

                                                      /s/ Gary K. Burger____________
                                                      Gary K. Burger, #43478
                                                      Genavieve Fikes, #62886
                                                      500 N. Broadway, Suite 1860
                                                      St. Louis, MO 63102
                                                      Phone: (314) 542-2222
                                                      Fax: (314) 542-2229
                                                      Gary@BurgerLaw.com
                                                      genavieve@BurgerLaw.com

                                                      Attorneys for Plaintiff




                                                 7
